         Case 2:19-cv-01301-NJB-JVM Document 35 Filed 07/23/20 Page 1 of 2



                              UNITED STATE DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

 THOMAS BLAKE GILUSO
      Plaintiff,                                   CIVIL ACTION NO.: 2:19-cv-1301
 v.
                                                   DISTRICT JUDGE BROWN
 TAURUS INTERNATIONAL
 MANUFACTURING, INC. AND                          MAG. JUDGE CURRAULT
 TAURUS HOLDINGS, INC.,
      Defendants

                          MOTION TO DISMISS WITH PREJUDICE

         NOW INTO COURT, through undersigned counsel, comes Plaintiff, Thomas Blake

Giluso, and upon suggesting to this Honorable Court that all claims and demands presented herein

have been amicably settled and compromised, and mover desires a dismissal, with prejudice, of

any and all claims and causes of action asserted in the above entitled and numbered proceeding by

Plaintiff, Thomas Blake Giluso, and against Defendants, Taurus International Manufacturing, Inc.

and Taurus Holdings, Inc., all parties to bear their own costs.

         Plaintiff specifically moves this Court to retain jurisdiction over this action to enforce the

settlement reached between the parties, if necessary, and any other acts in furtherance thereof.




[Signature block on the following page]




4829-7832-9164.1                                   1
         Case 2:19-cv-01301-NJB-JVM Document 35 Filed 07/23/20 Page 2 of 2




                                             Respectfully submitted,

                                             THE CHOPIN LAW FIRM, LLC

                                                 /s/ Michael D. Letourneau______________
                                             Justin M. Chopin (La. Bar No. 31100)
                                             Michael D. Letourneau (La. Bar No. 32556)
                                             650 Poydras Street, Suite 1550
                                             New Orleans, Louisiana 70130
                                             Telephone:     Justin Direct: 504-229-6681
                                                            Mike Direct: 504-229-6685
                                             Facsimile: 504-324-0640
                                             Email: Justin@chopinlawfirm.com
                                                     Mike@chopinlawfirm.com
                                             Attorneys for Plaintiff, Thomas Blake Giluso

                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on 23 July 2020, a copy of the foregoing pleading was sent

to all counsel of record, either by operation of the Court's CM/ECF system, by hand, by e-mail,

by telefax or by placing same in the United States mail, properly addressed, and first class

postage prepaid.

                                                     _    /s/ Michael D. Letourneau_________
                                                             Michael D. Letourneau




4829-7832-9164.1                                 2
